The State of TexasAppellee/s




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                        February 6, 2015

                                      No. 04-14-00678-CR

                                    Ronjee MIDDLETON,
                                          Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR0666
                       Honorable Philip A. Kazen, Jr., Judge Presiding

                                         ORDER
        Appellant filed a motion to unseal Defendant’s Exhibit 1, the juror information sheets.
Appellant contends he intends to argue on appeal that Batson v. Kentucky extends to jury
shuffles, and he needs the information in the sealed exhibit “in order for him to make a full
argument of the issue.”

        Article 35.29 of the Texas Code of Criminal Procedure provides that information
collected by the trial court or the State during the jury selection process about a person who
serves as a juror may not be disclosed by the trial court, the State, the defense, or any court
personnel. TEX. CODE CRIM. PROC. ANN. art. 35.29(a). However, the article provides that upon
application by a party in the court, the information may be disclosed upon a showing of good
cause. Id. art. 35.29(b). The court to which an application must be made is the trial court.
Falcon v. State, 879 S.W.2d 249, 250 (Tex. App.—Houston [1st Dist.] 1994, no pet.). If the trial
court refuses the request, the applicant may challenge the ruling by mandamus. Id.

        Based on the foregoing, we ordered the appeal abated and all appellate deadlines stayed.
We further ordered the matter remanded to the trial court for a hearing pursuant to Article 35.29
of the Code of Criminal Procedure. In response to our order, the trial court made findings of fact
and conclusions of law, specifically as to the existence or absence of good cause. The trial court
concluded there was no good cause to unseal the exhibit.

        Accordingly, we ORDER the abatement lifted and the appellate deadlines reinstated.
Because the trial court found there was no good cause to unseal the exhibit in question, we
DENY appellant’s motion to unseal Defendant’s Exhibit 1, the juror information sheets. The
clerk’s and reporter’s records have been filed, and therefore, appellant’s brief is now due. We
ORDER appellant to file his brief in this court on or before March 9, 2015.
      We order the clerk of this court to serve a copy of this order on all counsel.




                                                    _________________________________
                                                    Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of February, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court